 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     SAWTANTRA CHOPRA
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                   ******

11   UNITED STATES OF AMERICA,                                Case No.: 1:18-CR-00086-LJO-SKO
12                  Plaintiff,
13          v.                                                STIPULATION AND ORDER TO
                                                              MODIFY CONDTIONS OF RELEASE
14
15   SAWTANTRA CHOPRA,
16                  Defendant.
17
18   TO:    THE HONORABLE JUDGE OF THE EASTERN DISTRICT OF CALIFORNIA:
19          It is hereby stipulated between the Defendant, Sawtantra Chopra, by and through his
20   attorneys of record, Anthony P. Capozzi and Michael D. Chaney, and the Government, by and
21   through Assistant United States Attorney Michael G. Tierney as follows:
22          The Defendant’s travel is restricted to the Eastern District of California and the Northern
23   District of California.
24          All other conditions of release are to remain in full force and effect.
25   ///
26   ///
27   ///
28   ///



                                                            1
                                 STIPULATION AND ORDER TO MODIFY CONDITIONS OF RELEASE
                                            CASE NO.: 1:18-CR-00086-LJO-SKO
 1                                                                Respectfully submitted,
 2    DATED:       December 4, 2018                        By: /s/Michael G. Tierney
 3                                                             MICHAEL G. TIERNEY
                                                               Assistant United States Attorney
 4
 5
 6    DATED:       December 4, 2018                        By: /s/Anthony P. Capozzi
                                                               ANTHONY P. CAPOZZI
 7                                                             Attorney for Defendant SAWTANTRA
                                                               CHOPRA
 8
 9
10
11    DATED:       December 4, 2018                        By: /s/Michael D. Chaney
                                                               MICHAEL D. CHANEY
12                                                             Attorney for Defendant SAWTANTRA
13                                                             CHOPRA

14
15
16                                                  ORDER
17          It is hereby ordered that the Defendant’s travel is restricted to the Northern and Eastern
18   Districts of California.
19
20   IT IS SO ORDERED.
21
        Dated:     December 5, 2018                                 /s/
22                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                           2
                                STIPULATION AND ORDER TO MODIFY CONDITIONS OF RELEASE
                                           CASE NO.: 1:18-CR-00086-LJO-SKO
